Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended in the following respect: Upon the motion for reargument [see 10 N Y 2d 885] appellant raised the issue that he was denied due process of law in violation of the Fourteenth Amendment to the Constitution of the United States by the action of the Court of Appeals in refusing to permit his appellate counsel to see the documents upon which the Court of Appeals based its conclusion that the trial court’s errors were not sufficiently prejudicial to warrant reversal of the conviction. The Court of Appeals passed upon such issue and held there was no such violation of the Fourteenth Amendment. [See 10 N Y 2d 774.]